Exhibit 21 SUBSIDIARIES OF OLIN CORPORATION1 (as of December 31, 2011) Company % Ownership (Direct/Indirect) Jurisdiction Bridgeport Brass Corporation2 IN Hunt Trading Co. MO Imperial West Chemical Co.3 NV KNA California, Inc.4 DE KWT, Inc.5 DE LTC Reserve Corp. DE Monarch Brass & Copper Corp. NY Monarch Brass & Copper of New England Corp.6 RI New Haven Copper Company6 CT Olin Benefits Management, Inc. CA Olin Business Holdings7 DE Olin Chlor Alkali Logistics Inc. DE Olin Engineered Systems, Inc. DE Olin Far East, Limited DE Olin Financial Services Inc. DE Olin Funding Company LLC DE Olin North American Holdings, Inc. DE Olin Sunbelt, Inc. DE Olin Sunbelt II, Inc. DE Pioneer Americas LLC8 DE Pioneer Companies, LLC DE Pioneer (East), Inc.3 DE Pioneer Licensing, Inc.3 DE Pioneer Transportation LLC9 DE Pioneer Water Technologies, Inc.3 DE Ravenna Arsenal, Inc. OH Sunbelt Chlor Alkali Partnership DE U.S. Munitions, LLC10 49 DE Waterbury Rolling Mills, Inc.6 CT Winchester Ammunition, Inc. DE Winchester Defense, LLC11 DE Nutmeg Insurance Limited Bermuda Olin Canada ULC12 Nova Scotia, Canada Olin Hunt Specialty Products S.r.l. Italy Olin (UK) Limited United Kingdom Reductone Brasil Ltda. Brazil Winchester Australia Limited13 Australia 1 Omitted from the following list are the names of certain subsidiaries which, if considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary 2 d/b/a "Olin Brass, Indianapolis" and "Olin Brass, Indianapolis Facility" in CA, IL, IN, NJ, NC, OH, PA,RI and TX 3 Indirect subsidiary, wholly-owned by Olin’s wholly-owned subsidiary, Pioneer Companies, LLC 4 Indirect subsidiary, wholly-owned by Imperial West Chemical Co. 5 Indirect subsidiary, wholly-owned by Pioneer Water Technologies, Inc. 6 Indirect subsidiary, wholly-owned byMonarch Brass & Copper Corp. 7 This entity was formerly named A. J. Oster Co. a Delaware partnership of which Olin Corporation owns 62.05% and Olin’s wholly-owned subsidiaries, Olin Engineered Systems, Inc. owns 36.15% and Pioneer Americas LLC owns 1.80% 8 Indirect subsidiary, Olin Canada ULC is the sole member of Pioneer Americas LLC 9 Indirect subsidiary, Olin Business Holdings holds its membership interest 10 Indirect subsidiary, Olin’s wholly-owned subsidiary, Winchester Defense, LLC owns 49% of this Joint Venture and BAE Systems Ordnance Systems, Inc. owns 51% of the joint venture. 11 This entity holds the 49% ownership of the joint venture company, U.S. Munitions, LLC.BAE Systems Ordnance Systems, Inc. owns the other 51% of the joint venture company. 12 Indirect subsidiary, wholly-owned by Olin North American Holdings, Inc.Reorganization of Canadian entities PCI Chemicals Canada Company and Olin Canada Inc. occurred on January 1, 2011 and the two companies were amalgamated under the name of Olin Canada ULC 13 Olin Australia Limited was renamed Winchester Australia Limited effective 12/5/2007
